Nichols, Presiding Judge.
Within minutes of the time four white Leghorn chickens were stolen they were found in the possession of the defendant who admitted receiving them from the principal thief. The principal thief had, prior to the trial of the defendant, pleaded guilty, and testified in the case sub judice that he sold such chickens to the defendant while the defendant and another witness for the defendant testified that such chickens were given to the defendant by the admitted principal thief. Held:
1. Under decisions exemplified by Arkwright v. State, 57 Ga. App. 221 (194 SE 876), and cases there cited, the jury was authorized to find the defendant guilty of receiving stolen goods, and there was no error in admitting in evidence the ac*554cusation to which the principal thief pleaded guilty to the theft of four chickens belonging to a named owner, while the accusation under which the defendant was tried charged the defendant with receiving four "white Leghorn” chickens stolen by the principal thief from such named owner.
Submitted April 5, 1966
Decided April 12, 1966
Rehearing denied April 29, 1966.
Casey Thigpen, for appellant.
• Thomas A. Hutcheson, Solicitor, for appellee.

Judgment affirmed.


Hall and Deen, JJ., concur.